Title: From Thomas Jefferson to Joseph Rapin, 3 June 1802
From: Jefferson, Thomas
To: Rapin, Joseph


            Dear SirWashington June 3. 1802.
            Your favor of May 17. came to me at Monticello a day or two only before I was setting out on my return to this place; and since my return an accumulation of business has prevented me from sooner answering it. I am very thankful to you for your attention to my want of a servant, and should without hesitation have taken the one you have recommended, but that Mr. Lemaire had engaged one during my absence who was already in place. some difficulty might have arisen from the proposition for 18. dollars a month, lest that should have furnished grounds to the other servants (to whom I give but 14. D. including drink) to expect a rise of their wages. perhaps however this might have been accomodated. I will immediately desire mr Barnes to remit something to Christopher, and sincerely wish he may recover his sight. should he not do it, I imagine Philadelphia is much more likely than this place to offer some employment of which he would be capable. his wife is a very able bodied woman, and may aid him by her earnings.  I am very happy to learn from Capt. Lewis that you are yourself in so easy a situation. accept my best wishes for your prosperity and health.
            Th: Jefferson
          